Title: Bartholomew Dandridge, Jr., to Henry Knox, 12 October 1794
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


        
          Sir,
          Carlisle [Pa.] Octor 12. 1794
        
        Taking into consideration all circumstances, the President has determined that there will be no occasion for him to proceed with the troops further than Bedford, & that he will return from that place to Philada. He therefore directs me to request you to countermand any orders you may have given in consequence of my letter of the 9 Inst. & to desire that the waggon with Tents &c. &c. for him may be stopt—& in short that none of the articles which Mr Hodgdon was requested to prepare may be sent on as the President will have no use for them.
        Early Tomorrow morng we leave this place. I am &c.
        
          B.D.
        
      